(ORDER LIST:   552 U.S.)


                           TUESDAY, OCTOBER 16, 2007


                            ORDER IN PENDING CASE


07A311     NORRIS, DIR., AR DOC, ET AL. V. JONES, JACK H.


                  The application to vacate the stay of execution of sentence

           of death entered by the United States Court of Appeals for the

           Eighth Circuit on October 11, 2007, presented to Justice Alito

           and by him referred to the Court, is denied.

                  Justice Scalia, dissenting.

                  I vote to grant the State’s application to vacate the stay

           because in my view the decision of the Eighth Circuit was based

           on the mistaken premise that our grant of certiorari in Baze v.

           Rees, ___ S. Ct. ___ (2007), calls for the stay of every

           execution in which an individual raises an Eighth Amendment

           challenge to the lethal injection protocol.    The grant of

           certiorari in a single case does not alter the application of

           normal rules of procedure, including those related to timeliness.

           In this case, Jones’s challenge to the lethal injection protocol,

           which was brought nine years after his conviction and sentence

           became final, was dilatory.